Citation Nr: 0429978	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured mandible, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right heel, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board notes that during the 
pendency of this appeal, the veteran relocated to Florida.  
This case is now at the RO in St. Petersburg, Florida, to 
which it will be returned.  

In January 2002 the veteran gave personal testimony at a 
travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In May 2003, the 
Board remanded the issues for further development.  For the 
reasons discussed below, the RO has not fully complied with 
the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

By correspondence dated in September 2002, the veteran 
informed the RO that he relocated to Florida, from Erie, 
Pennsylvania in April 2002.  As a result of the relocation, 
he stated that he obtained a new primary care physician and 
Ear, Nose and Throat (ENT) specialist.  He also stated that 
he underwent magnetic resonance imaging (MRI).  The veteran 
further indicated that he sought VA medical treatment at the 
Viera VAOPC.  He had appointments at the facility in 
September, October, and November 2002.  These records should 
be obtained and associated with the claims file.  

As for any outstanding VA medical records, it is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of this, VA needs to obtain any 
outstanding VA and non-VA medical records showing treatment 
for residuals of a fractured mandible and residuals of a 
fractured right heel.  

The record revealed that the veteran underwent VA examination 
in March 2003 for residuals of a fractured mandible.  
Although objective medical findings were noted, there was no 
opinion given as to the severity of the disability, that is, 
whether the disability was severe or moderate.  

Thereafter, the Board remanded the issues in May 2003 and in 
the Board's Remand, reference was made to the veteran's 
September 2002 correspondence.  The RO was directed to obtain 
records from the Viera VAOPC.  Further, it was clear that if 
attempts to obtain an opinion as to the severity of the 
residuals of a fractured mandible, from the VA physician who 
performed the March 2003 VA examination were unsuccessful, a 
VA examination was to be scheduled for the purposes of 
obtaining such an opinion.  

The Board notes that during the pendency of the appeal, the 
RO increased the veteran's noncompensable disability ratings 
for both residuals of a fractured mandible and residuals of a 
fractured right heel to 10 percent disabling in March 2004, 
effective August 1998.  The March 2003 increase was not a 
full grant of benefits; therefore, the veteran is entitled to 
further development of the claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
who have treated him for residuals of a 
fractured mandible and/or residuals of a 
fractured right heel.  Of particular 
interest VA treatment records from the 
Viera VAOPC.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for VA review.  

3.  The RO should contact the dentist who 
conducted the March 2003 VA dental 
examination, and request that he provide 
an opinion defining whether the residuals 
of a fractured mandible result in severe 
or moderate displacement.  In the event 
that the VA dentist referenced above is 
no longer a VA employee, the RO is to 
arrange for the veteran to undergo VA 
examination to determine the severity of 
the residuals of a fractured mandible.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
the examination, the dentist should 
indicate whether the residuals of a 
fractured mandible result in severe or 
moderate displacement.  Adequate reasons 
and bases should be included in the 
opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



